United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Altoona, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-970
Issued: November 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 15, 2008 appellant, through his attorney, filed a timely appeal from a
February 5, 2008 schedule award decision of the Office of Workers’ Compensation Programs.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
appeal.
ISSUE
The issue is whether appellant has more than 35 percent impairment of his right upper
extremity.
FACTUAL HISTORY
This is appellant’s third appeal before the Board. On May 24, 2004 appellant, then a 54year-old letter carrier, sustained injury to his right shoulder while lifting flats. His claim was

accepted for injury to the bursae and tendons of the right shoulder.1 The Office granted appellant
a schedule award on September 27, 2006 for 31 percent impairment of his right arm. In an
April 5, 2007 decision, the Board remanded the case to the Office for further development.2 On
remand, the Office further developed the medical evidence and, in a May 17, 2007 decision,
granted a schedule award for 35 percent right upper extremity impairment. On January 28, 2008
the Board issued an order remanding the case to the Office for reconstruction.3 The facts and
history of the claim, as set forth in the prior Board decision, are incorporated herein by reference.
The relevant medical evidence includes a September 5, 2006 report from Dr. Michael J.
Platto, Board-certified in physical medicine and rehabilitation. Dr. Platto advised that appellant
had a 34 percent impairment of the right upper extremity based on loss of shoulder range of
motion and for an implant arthroscopic procedure. He provided measurements of appellant’s
right shoulder motion and stated that 111 degrees of abduction represented three percent
impairment and 15 degrees adduction represented two percent impairment under Figure 16-43,
page 477.4 Dr. Platto advised that 82 degrees of flexion represented seven percent impairment
and extension of 67 degrees resulted in no impairment under Figure 16-40, page 476. Internal
rotation of 64 degrees represented two percent impairment and 82 degrees external rotation did
not represent impairment under Figure 16-46, page 479. Dr. Platto totaled the loss of range of
motion as 14 percent. He advised that appellant had an additional 20 percent impairment of the
right upper extremity for a right shoulder arthroplasty implant under Table 16-27, page 506.
Using the Combined Values Chart, Dr. Platto rated appellant’s right upper extremity impairment
as 34 percent. In an April 23, 2007 report, he corrected his impairment rating, noting that, under
Table 16-27, 24 percent impairment was allowed for a shoulder implant arthroplasty. Dr. Platto
advised that combining 14 percent for loss of range of motion with 24 percent for the
arthroplasty implant, resulted in total impairment of 35 percent.
On June 14, 2007 Dr. Morley Slutsky, an Office medical adviser, concurred in the
impairment rating provided by Dr. Platto.
On February 5, 2008 the Office granted appellant a schedule award for 35 percent
impairment of the right upper extremity, less the 12 percent previously paid in 2002.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act5 sets for the number of weeks
of compensation to be paid for the permanent loss of use of specified members, functions and
1

The record reflects that appellant sustained a prior right shoulder strain and rotator cuff tear on August 22, 1989,
for which he underwent surgery. On November 25, 2002 the Office granted him a schedule award for 12 percent
impairment to the right upper extremity.
2

Docket No. 07-85 (issued April 5, 2007).

3

Docket No. 07-1883 (issued January 28, 2008).

4

The Board notes that 15 degrees of adduction represents one percent impairment under Figure 16-43 rather than
two percent impairment as found by Dr. Platto.
5

5 U.S.C. §§ 8101-8193.

2

organs of the body.6 The Act, however, does not specify the manner by which the percentage
loss of a member, function, or organ shall be determined. To ensure consistent results and equal
justice for all claimants under the law, good administrative practice requires the use of uniform
standards applicable to all claimants.7 The American Medical Association, Guides to the
Evaluation of Permanent Impairment has been adopted under the implementing regulation as the
appropriate standard for evaluating schedule losses.8
ANALYSIS
The Board finds that appellant has no more than 35 percent impairment of his right upper
extremity, for which he received schedule awards. The most recent evaluation of permanent
impairment was obtained from Dr. Platto, an examining physician, who set forth findings on
range of motion of appellant’s right shoulder and listed the impairment values found under the
A.M.A., Guides for the associated loss. The Board notes that his impairment rating of 14 percent
for loss of motion was erroneous to the extent that he listed two percent impairment under Figure
16-43 for loss of adduction. The record reflects that Dr. Platto obtained three measurements of
right shoulder adduction, each to 15 degrees, which he indicated represented two percent
impairment. Under Figure 16-43, however, this degree of motion represents only one percent
impairment. Therefore, the total loss of range of motion is 13 percent: 7 percent for loss of
flexion; 3 percent for loss of abduction; 1 percent for loss of adduction; and 2 percent for loss of
internal rotation. The Board notes that when combining 13 percent loss of motion with the 24
percent impairment for the right shoulder implant arthroplasty under the Combined Values
Chart, the total is still 35 percent impairment. Therefore, the medical evidence of record reflects
that appellant has no more than 35 percent impairment to his right upper extremity. As he
previously received a schedule award for 12 percent impairment in 2002, the Office properly
deducted this amount from the present award.9
CONCLUSION
The Board finds that appellant has no more than 35 percent impairment to his right upper
extremity.

6

5 U.S.C. § 8107.

7

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

8

20 C.F.R. § 10.404.

9

See id. at § 10.404(c).

3

ORDER
IT IS HEREBY ORDERED THAT the February 5, 2008 decision of the Office of
Workers’ Compensation Programs be affirmed, as modified.
Issued: November 19, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

